Hines, J.
I dissent from the judgment of the majority of the court, based upon the insufficiency of the language of the waiver of homestead in the note to transfer to the creditor the homestead exemption set apart to the maker of the note in the bankrupt court. I agree with the ruling quoted from Southern Mutual &c. Asso. v. Durdin. We have held that the assignment of the homestead exemption is valid though made prior to the time the exemption was set aside. Saul v. Bowers, supra. “The homestead right is a right in property, and to waive it in favor of a creditor is substantially *51the same thing as to convey it away.” Tribble v. Anderson, 63 Ga. 31, 55. But we have in this case more than a mere waiver of the homestead exemption. In the written waiver the trustee in bankruptcy is directed to apply enough of the exemption to discharge the note. This in effect is a transfer of the exemption to the creditor. The Chief Justice joins in this dissent.